FILED
                             NOT FOR PUBLICATION                            MAR 14 2014

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


JULIO CESAR MONTANICO,                           No. 11-70853

               Petitioner,                       Agency No. A072-532-854

  v.
                                                 MEMORANDUM*
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted March 10, 2014**

Before:        PREGERSON, LEAVY, and MURGUIA, Circuit Judges.

       Julio Cesar Montanico, a native and citizen of Guatemala, petitions pro se

for review the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal

from an immigration judge’s (“IJ”) decision denying his application for

cancellation of removal, asylum, withholding of removal, and protection under the


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Convention Against Torture (“CAT”). We have jurisdiction under 8 U.S.C. § 1252.

We review de novo questions of law, Camacho-Cruz v. Holder, 621 F.3d 941, 942

n. 1 (9th Cir. 2010), and review for substantial evidence the agency’s factual

findings, Zehatye v. Gonzales, 453 F.3d 1182, 1184-85 (9th Cir. 2006). We deny in

part and grant in part the petition for review, and remand.

      The BIA correctly determined that Montanico’s robbery conviction is

categorically a conviction for a crime involving moral turpitude that renders him

statutorily ineligible for cancellation of removal. See 8 U.S.C. § 1229b(b)(1)(C);

see also Mendoza v. Holder, 623 F.3d 1299, 1300 (9th Cir. 2010) (“Robbery under

California Penal Code section 211 is a crime involving moral turpitude . . .”).

      Substantial evidence supports the denial of CAT relief because Montanico

did not establish that it is more likely than not that he will be tortured by a group

with the government’s acquiesce if returned to Guatemala. See Zheng v. Ashcroft,

332 F.3d 1186, 1196-97 (9th Cir. 2003).

      Montanico’s contention concerning mental incompetency is unpersuasive.

      In denying Montanico’s asylum and withholding of removal claims, the

agency found Montanico failed to establish past persecution or a fear of future

persecution on account of a protected ground. When the IJ and BIA issued their

decisions in this case they did not have the benefit of either this court’s decisions in


                                           2                                      11-70853
Henriquez-Rivas v. Holder, 707 F.3d 1081 (9th Cir. 2013) (en banc), and Cordoba

v. Holder, 726 F.3d 1106 (9th Cir. 2013), or the BIA’s decisions in Matter of

M-E-V-G-, 26 I. & N. Dec. 227 (BIA 2014), and Matter of W-G-R-, 26 I. & N.

Dec. 208 (BIA 2014). Thus, we remand Montanico’s asylum and withholding of

removal claims to determine the impact, if any, of these decisions. See INS v.

Ventura, 537 U.S. 12, 16-18 (2002) (per curiam). In light of this remand, we do

not reach Montanico’s remaining challenges to the agency’s denial of Montanico’s

asylum or withholding of removal claims, or his due process argument at this time.

       Each party shall bear its own costs for this petition for review.

      PETITION FOR REVIEW DENIED in part; GRANTED in part;

REMANDED.




                                          3                                     11-70853